Opinion issued May 18, 2021




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00241-CV
                            ———————————
                     IN RE BRIAN DUANE NOEL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Brian Duane Noel, has filed a petition for writ of mandamus

requesting that we compel the district court to hold a hearing and rule on post-trial

motions purportedly filed by relator.1 We deny the petition.




1
      The underlying case is Brian Duane Noel v. OakBend Medical Center, et al., cause
      number 19-DCV-265821 in the 458th District Court of Fort Bend County, Texas,
      the Honorable Robert Rolnick presiding.
                               PER CURIAM

Panel consists of Justices Goodman, Hightower, and Rivas-Molloy.




                                       2